 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11 DENNIS THOMAS, an individual; on             Case No.: 2:19-cv-00062-JAM-CKD
   behalf of all others similarly situated
12 and the general public,

13                       Plaintiff(s),
14   v.                                         AMENDED STIPULATION AND
                                                PROTECTIVE ORDER
15 FFE TRANSPORTATION
   SERVICES, INC., a Delaware
16 Corporation; and DOES 1-10,

17                       Defendant(s).
18

19         Counsel for Plaintiff DENNIS THOMAS (“Plaintiff) and Defendant FFE
20   TRANSPORTATION SERVICES, INC. (“Defendant”) jointly submit this Proposed
21   Protective Order:
22   1.    A.     PURPOSES AND LIMITATIONS
23         As the parties have represented that discovery in this action is likely to involve
24   production of confidential, proprietary, or private information for which special
25   protection from public disclosure and from use for any purpose other than prosecuting
26   this litigation may be warranted, this Court enters the following Protective Order. This
27   Order does not confer blanket protections on all disclosures or responses to discovery.
28   The protection it affords from public disclosure and use extends only to the limited
                                           -1-
30
                         AMENDED STIPULATION AND PROTECTIVE ORDER
31                                                   Case No. 2:19-cv-00062-JAM-CKD
                                        1   information or items that are entitled to confidential treatment under the applicable
                                        2   legal principles. This Protective Order does not entitle the parties to file confidential
                                        3   information under seal. Rather, when the parties seek permission from the court to
                                        4   file material under seal, the parties must comply with Eastern District Local Rule 141
                                        5   and with any pertinent orders of the assigned District Judge and Magistrate Judge.
                                        6         B.      GOOD CAUSE STATEMENT
                                        7         In light of the nature of the claims and allegations in this case and the parties’
                                        8   representations that discovery in this case will involve the production of confidential
                                        9   records, and in order to expedite the flow of information, to facilitate the prompt
                                       10   resolution of disputes over confidentiality of discovery materials, to adequately
15250 Ventura Boulevard, Ninth Floor




                                            protect information the parties are entitled to keep confidential, to ensure that the
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   parties are permitted reasonable necessary uses of such material in connection with
                                       13   this action, to address their handling of such material at the end of the litigation, and
                                       14   to serve the ends of justice, a protective order for such information is justified in this
                                       15   matter. The parties shall not designate any information/documents as confidential
                                       16   without a good faith belief that such information/documents have been maintained in
                                       17   a confidential, non-public manner, and that there is good cause or a compelling reason
                                       18   why it should not be part of the public record of this case.
                                       19   2.    DEFINITIONS
                                       20         2.1    Challenging Party: a Party or Non-Party that challenges the designation
                                       21   of information or items under this Order.
                                       22         2.2    “CONFIDENTIAL” Information or Items: information (regardless of
                                       23   how it is generated, stored or maintained) or tangible things that qualify for protection
                                       24   under Federal Rule of Civil Procedure 26(c).
                                       25         2.3    Counsel (without qualifier): Outside Counsel of Record and House
                                       26   Counsel (as well as their support staff).
                                       27         2.4    Designating Party: a Party or Non-Party that designates information or
                                       28   items that it produces in disclosures or in responses to discovery as
                                                                                 -2-
                                       30
                                                               AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                  Case No. 2:19-cv-00062-JAM-CKD
                                        1   “CONFIDENTIAL.”
                                        2         2.5    Disclosure or Discovery Material: all items or information, regardless of
                                        3   the medium or manner in which it is generated, stored, or maintained (including,
                                        4   among other things, testimony, transcripts, and tangible things), that are produced or
                                        5   generated in disclosures or responses to discovery in this matter.
                                        6         2.6    Expert: a person with specialized knowledge or experience in a matter
                                        7   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                        8   an expert witness or as a consultant in this action.
                                        9         2.7    House Counsel: attorneys who are employees of a party to this action.
                                       10   House Counsel does not include Outside Counsel of Record or any other outside
15250 Ventura Boulevard, Ninth Floor




                                            counsel.
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12         2.8    Non-Party: any natural person, partnership, corporation, association, or
                                       13   other legal entity not named as a Party to this action.
                                       14         2.9    Outside Counsel of Record: attorneys who are not employees of a party
                                       15   to this action but are retained to represent or advise a party to this action and have
                                       16   appeared in this action on behalf of that party or are affiliated with a law firm which
                                       17   has appeared on behalf of that party.
                                       18         2.10 Party: any party to this action, including all of its officers, directors,
                                       19   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                       20   support staffs).
                                       21         2.11 Producing Party: A Party or Non-Party that produces Disclosure or
                                       22   Discovery Material in this action.
                                       23         2.12 Professional Vendors: persons or entities that provide litigation support
                                       24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                       25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                       26   and their employees and subcontractors.
                                       27         2.13 Protected Material:       any Disclosure or Discovery Material that is
                                       28   designated as “CONFIDENTIAL.”
                                                                                 -3-
                                       30
                                                               AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                  Case No. 2:19-cv-00062-JAM-CKD
                                        1         2.14 Receiving Party: A Party that receives Disclosure or Discovery Material
                                        2   from a Producing Party.
                                        3   3.    SCOPE
                                        4         The protections conferred by this Stipulation and Order cover not only
                                        5   Protected Material (as defined above), but also (1) any information copied or extracted
                                        6   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                        7   Protected Material; and (3) any testimony, conversations, or presentations by Parties
                                        8   or their Counsel that might reveal Protected Material. However, the protections
                                        9   conferred by this Stipulation and Order do not cover the following information: (a)
                                       10   any information that is in the public domain at the time of disclosure to a Receiving
15250 Ventura Boulevard, Ninth Floor




                                            Party or becomes part of the public domain after its disclosure to a Receiving Party as
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   a result of publication not involving a violation of this Order, including becoming part
                                       13   of the public record through trial or otherwise; and (b) any information known to the
                                       14   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
                                       15   disclosure from a source who obtained the information lawfully and under no
                                       16   obligation of confidentiality to the Designating Party. Any use of Protected Material
                                       17   at trial shall be governed by a separate agreement or order.
                                       18   4.    DURATION
                                       19         Even after final disposition of this litigation, the confidentiality obligations
                                       20   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                                       21   in writing or a court order otherwise directs. Final disposition shall be deemed to be
                                       22   the later of (1) dismissal of all claims and defenses in this action, with or without
                                       23   prejudice; and (2) final judgment herein after the completion and exhaustion of all
                                       24   appeals, rehearings, remands, trials, or reviews of this action,
                                       25   including the time limits for filing any motions or applications for extension of time
                                       26   pursuant to applicable law.
                                       27   5.    DESIGNATING PROTECTED MATERIAL
                                       28         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                                                 -4-
                                       30
                                                               AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                  Case No. 2:19-cv-00062-JAM-CKD
                                        1   Each Party or Non-Party that designates information or items for protection under this
                                        2   Order must take care to limit any such designation to specific material that qualifies
                                        3   under the appropriate standards. The Designating Party must designate for protection
                                        4   only those parts of material, documents, items, or oral or written communications that
                                        5   qualify – so that other portions of the material, documents, items, or communications
                                        6   for which protection is not warranted are not swept unjustifiably within the ambit of
                                        7   this Order.
                                        8         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                        9   that are shown to be clearly unjustified or that have been made for an improper
                                       10   purpose (e.g., to unnecessarily encumber or retard the case development process or to
15250 Ventura Boulevard, Ninth Floor




                                            impose unnecessary expenses and burdens on other parties) expose the Designating
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   Party to sanctions. If it comes to a Designating Party’s attention that information or
                                       13   items that it designated for protection do not qualify for protection, that Designating
                                       14   Party must promptly notify all other Parties that it is withdrawing the mistaken
                                       15   designation.
                                       16         5.2      Manner and Timing of Designations. Except as otherwise provided in
                                       17   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                       18   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                       19   under this Order must be clearly so designated before the material is disclosed or
                                       20   produced.
                                       21         Designation in conformity with this Order requires:
                                       22         (a) for information in documentary form (e.g., paper or electronic documents,
                                       23   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                       24   Producing Party affix the legend “CONFIDENTIAL” to each page that contains
                                       25   protected material. If only a portion or portions of the material on a page qualifies for
                                       26   protection, the Producing Party also must clearly identify the protected portion(s)
                                       27   (e.g., by making appropriate markings in the margins). A Party or Non-Party that
                                       28   makes original documents or materials available for inspection need not designate
                                                                                  -5-
                                       30
                                                                AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                   Case No. 2:19-cv-00062-JAM-CKD
                                        1   them for protection until after the inspecting Party has indicated which material it
                                        2   would like copied and produced. During the inspection and before the designation, all
                                        3   of the material made available for inspection shall be deemed “CONFIDENTIAL.”
                                        4   After the inspecting Party has identified the documents it wants copied and produced,
                                        5   the Producing Party must determine which documents, or portions thereof, qualify for
                                        6   protection under this Order. Then, before producing the specified documents, the
                                        7   Producing Party must affix the “CONFIDENTIAL” legend to each page that contains
                                        8   Protected Material. If only a portion or portions of the material on a page qualifies for
                                        9   protection, the Producing Party also must clearly identify the protected portion(s)
                                       10   (e.g., by making appropriate markings in the margins).
15250 Ventura Boulevard, Ninth Floor




                                                  (b) for testimony given in deposition or in other pretrial or trial proceedings,
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   that the Designating Party identify on the record, before the close of the deposition,
                                       13   hearing, or other proceeding, all protected testimony.
                                       14         (c) for information produced in some form other than documentary and for any
                                       15   other tangible items, that the Producing Party affix in a prominent place on the exterior
                                       16   of the container or containers in which the information or item is stored the legend
                                       17   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
                                       18   protection, the Producing Party, to the extent practicable, shall identify the protected
                                       19   portion(s).
                                       20         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                       21   failure to designate qualified information or items does not, standing alone, waive the
                                       22   Designating Party’s right to secure protection under this Order for such material. Upon
                                       23   timely correction of a designation, the Receiving Party must make reasonable efforts
                                       24   to assure that the material is treated in accordance with the provisions of this Order.
                                       25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                       26         6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
                                       27   designation of confidentiality at any time. Unless a prompt challenge to a Designating
                                       28   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
                                                                                 -6-
                                       30
                                                               AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                  Case No. 2:19-cv-00062-JAM-CKD
                                        1   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
                                        2   litigation, a Party does not waive its right to challenge a confidentiality designation by
                                        3   electing not to mount a challenge promptly after the original designation is disclosed.
                                        4         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                        5   resolution process by providing written notice of each designation it is challenging
                                        6   and describing the basis for each challenge. To avoid ambiguity as to whether a
                                        7   challenge has been made, the written notice must recite that the challenge to
                                        8   confidentiality is being made in accordance with this specific paragraph of the
                                        9   Protective Order. The parties shall attempt to resolve each challenge in good faith and
                                       10   must begin the process by conferring directly (in voice to voice dialogue; other forms
15250 Ventura Boulevard, Ninth Floor




                                            of communication are not sufficient) within 14 days of the date of service of notice.
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   In conferring, the Challenging Party must explain the basis for its belief that the
                                       13   confidentiality designation was not proper and must give the Designating Party an
                                       14   opportunity to review the designated material, to reconsider the circumstances, and, if
                                       15   no change in designation is offered, to explain the basis for the chosen designation. A
                                       16   Challenging Party may proceed to the next stage of the challenge process only if it has
                                       17   engaged in this meet and confer process first or establishes that the Designating Party
                                       18   is unwilling to participate in the meet and confer process in a timely manner.
                                       19         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
                                       20   court intervention, the Designating Party shall file and serve a motion to retain
                                       21   confidentiality under Eastern District Local Rule 230 and 251 (and in compliance with
                                       22   Local Rule 141 and 141.1, if applicable) within 21 days of the initial notice of
                                       23   challenge or within 14 days of the parties agreeing that the meet and confer process
                                       24   will not resolve their dispute, whichever is earlier. Each such motion must be
                                       25   accompanied by a competent declaration affirming that the movant has complied with
                                       26   the meet and confer requirements imposed in the preceding paragraph. Failure by the
                                       27   Designating Party to make such a motion including the required declaration within 21
                                       28   days (or 14 days, if applicable) shall automatically waive the confidentiality
                                                                                 -7-
                                       30
                                                               AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                  Case No. 2:19-cv-00062-JAM-CKD
                                        1   designation for each challenged designation. In addition, the Challenging Party may
                                        2   file a motion challenging a confidentiality designation at any time if there is good
                                        3   cause for doing so, including a challenge to the designation of a deposition transcript
                                        4   or any portions thereof. Any motion brought pursuant to this provision must be
                                        5   accompanied by a competent declaration affirming that the movant has complied with
                                        6   the meet and confer requirements imposed by the preceding paragraph.
                                        7         The burden of persuasion in any such challenge proceeding shall be on the
                                        8   Designating Party. Frivolous challenges, and those made for an improper purpose
                                        9   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                       10   expose the Challenging Party to sanctions. Unless the Designating Party has waived
15250 Ventura Boulevard, Ninth Floor




                                            the confidentiality designation by failing to file a motion to retain confidentiality as
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   described above, all parties shall continue to afford the material in question the level
                                       13   of protection to which it is entitled under the Producing Party’s designation until the
                                       14   court rules on the challenge.
                                       15   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                       16         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                       17   disclosed or produced by another Party or by a Non-Party in connection with this case
                                       18   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                                       19   Material may be disclosed only to the categories of persons and under the conditions
                                       20   described in this Order. When the litigation has been terminated, a Receiving Party
                                       21   must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                       22         Protected Material must be stored and maintained by a Receiving Party at a
                                       23   location and in a secure manner that ensures that access is limited to the persons
                                       24   authorized under this Order.
                                       25         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                       26   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                       27   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                                       28   only to:
                                                                                 -8-
                                       30
                                                               AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                  Case No. 2:19-cv-00062-JAM-CKD
                                        1         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
                                        2   employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                        3   disclose the information for this litigation and who have signed the “Acknowledgment
                                        4   and Agreement to Be Bound” that is attached hereto as Exhibit A;
                                        5         (b) the officers, directors, and employees (including House Counsel) of the
                                        6   Receiving Party to whom disclosure is reasonably necessary for this litigation and
                                        7   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                        8         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
                                        9   is reasonably necessary for this litigation and who have signed the “Acknowledgment
                                       10   and Agreement to Be Bound” (Exhibit A);
15250 Ventura Boulevard, Ninth Floor




                                                  (d) the court and its personnel;
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12          (e) court reporters and their staff, professional jury or trial consultants, mock
                                       13   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
                                       14   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
                                       15   (Exhibit A);
                                       16         (f) during their depositions, witnesses in the action to whom disclosure is
                                       17   reasonably necessary and who have signed the “Acknowledgment and Agreement to
                                       18   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
                                       19   by the court. Pages of transcribed deposition testimony or exhibits to depositions that
                                       20   reveal Protected Material must be separately bound by the court reporter and may not
                                       21   be disclosed to anyone except as permitted under this Stipulated Protective Order.
                                       22         (g) the author or recipient of a document containing the information or a
                                       23   custodian or other person who otherwise possessed or knew the information.
                                       24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                       25         OTHER LITIGATION
                                       26         If a Party is served with a subpoena or a court order issued in other litigation
                                       27   that compels disclosure of any information or items designated in this action as
                                       28   “CONFIDENTIAL,” that Party must:
                                                                                -9-
                                       30
                                                              AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                 Case No. 2:19-cv-00062-JAM-CKD
                                        1         (a) promptly notify in writing the Designating Party. Such notification shall
                                        2   include a copy of the subpoena or court order;
                                        3         (b) promptly notify in writing the party who caused the subpoena or order to
                                        4   issue in the other litigation that some or all of the material covered by the subpoena or
                                        5   order is subject to this Protective Order. Such notification shall include a copy of this
                                        6   Stipulated Protective Order; and
                                        7         (c) cooperate with respect to all reasonable procedures sought to be pursued by
                                        8   the Designating Party whose Protected Material may be affected.
                                        9         If the Designating Party timely seeks a protective order, the Party served with
                                       10   the subpoena or court order shall not produce any information designated in this action
                                            as “CONFIDENTIAL” before a determination by the court from which the subpoena
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   or order issued, unless the Party has obtained the Designating Party’s permission. The
                                       13   Designating Party shall bear the burden and expense of seeking protection in that court
                                       14   of its confidential material – and nothing in these provisions should be construed as
                                       15   authorizing or encouraging a Receiving Party in this action to disobey a lawful
                                       16   directive from another court.
                                       17   9.    A    NON-PARTY’S          PROTECTED        MATERIAL         SOUGHT        TO    BE
                                       18         PRODUCED IN THIS LITIGATION
                                       19         (a) The terms of this Order are applicable to information produced by a Non-
                                       20   Party in this action and designated as “CONFIDENTIAL.” Such information
                                       21   produced by Non-Parties in connection with this litigation is protected by the remedies
                                       22   and relief provided by this Order. Nothing in these provisions should be construed as
                                       23   prohibiting a Non-Party from seeking additional protections.
                                       24          (b) In the event that a Party is required, by a valid discovery request, to produce
                                       25   a Non-Party’s confidential information in its possession, and the Party is subject to an
                                       26   agreement with the Non-Party not to produce the Non-Party’s confidential
                                       27   information, then the Party shall:
                                       28                (1) promptly notify in writing the Requesting Party and the Non-Party
                                                                                 - 10 -
                                       30
                                                               AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                  Case No. 2:19-cv-00062-JAM-CKD
                                        1   that some or all of the information requested is subject to a confidentiality agreement
                                        2   with a Non-Party;
                                        3                  (2) promptly provide the Non-Party with a copy of the Stipulated
                                        4   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
                                        5   specific description of the information requested; and
                                        6                  (3) make the information requested available for inspection by the Non-
                                        7   Party.
                                        8            (c) If the Non-Party fails to object or seek a protective order from this court
                                        9   within 14 days of receiving the notice and accompanying information, the Receiving
                                       10   Party may produce the Non-Party’s confidential information responsive to the
15250 Ventura Boulevard, Ninth Floor




                                            discovery request. If the Non-Party timely seeks a protective order, the Receiving
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   Party shall not produce any information in its possession or control that is subject to
                                       13   the confidentiality agreement with the Non-Party before a determination by the court.
                                       14   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                       15   of seeking protection in this court of its Protected Material.
                                       16   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                       17            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                       18   Protected Material to any person or in any circumstance not authorized under this
                                       19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                       20   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                       21   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                       22   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                       23   and (d) request such person or persons to execute the “Acknowledgment and
                                       24   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                       25   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                       26            PROTECTED        MATERIAL
                                       27            When a Producing Party gives notice to Receiving Parties that certain
                                       28   inadvertently produced material is subject to a claim of privilege or other protection,
                                                                                   - 11 -
                                       30
                                                                 AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                    Case No. 2:19-cv-00062-JAM-CKD
                                        1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                        2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                        3   may be established in an e-discovery order that provides for production without prior
                                        4   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                        5   parties reach an agreement on the effect of disclosure of a communication or
                                        6   information covered by the attorney-client privilege or work product protection, the
                                        7   parties may incorporate their agreement in the stipulated protective order submitted to
                                        8   the court.
                                        9   12.   MISCELLANEOUS
                                       10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15250 Ventura Boulevard, Ninth Floor




                                            person to seek its modification by the court in the future.
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                       13   Protective Order no Party waives any right it otherwise would have to object to
                                       14   disclosing or producing any information or item on any ground not addressed in this
                                       15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                       16   ground to use in evidence of any of the material covered by this Protective Order.
                                       17         12.3 Filing Protected Material. Without advance written permission from the
                                       18   Designating Party or a court order secured after appropriate notice to all interested
                                       19   persons, a Party may not file in the public record in this action any Protected Material.
                                       20   A Party that seeks to file under seal any Protected Material must comply with Eastern
                                       21   District Local Rule 141 and/or 141.1, to the extent applicable.
                                       22   13.   FINAL DISPOSITION
                                       23         Within 60 days after the final disposition of this action, as defined in paragraph
                                       24   4, each Receiving Party must return all Protected Material to the Producing Party or
                                       25   destroy such material. As used in this subdivision, “all Protected Material” includes
                                       26   all copies, abstracts, compilations, summaries, and any other format reproducing or
                                       27   capturing any of the Protected Material. Whether the Protected Material is returned or
                                       28   destroyed, the Receiving Party must submit a written certification to the Producing
                                                                                 - 12 -
                                       30
                                                               AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                  Case No. 2:19-cv-00062-JAM-CKD
                                        1   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                                        2   deadline that (1) identifies (by category, where appropriate) all the Protected Material
                                        3   that was returned or destroyed and (2) affirms that the Receiving Party has not retained
                                        4   any copies, abstracts, compilations, summaries or any other format reproducing or
                                        5   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
                                        6   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
                                        7   and hearing transcripts, legal memoranda, correspondence, deposition and trial
                                        8   exhibits, expert reports, attorney work product, and consultant and expert work
                                        9   product, even if such materials contain Protected Material. Any such archival copies
                                       10   that contain or constitute Protected Material remain subject to this Protective Order as
15250 Ventura Boulevard, Ninth Floor




                                            set forth in Section 4 (DURATION).
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                       13
                                             Dated: January 15, 2020                    BEESON, TAYER & BODINE, APC
                                       14

                                       15
                                                                                        By:      /s/ Sarah S. Kanbar
                                       16                                                     (as authorized on 01/15/2020)
                                                                                              COSTA KERESTENZIS
                                       17                                                     SARAH S. KANBAR
                                                                                              Attorney for Plaintiff Dennis
                                       18                                                     Thomas and Putative Class
                                       19

                                       20   Dated: January 16, 2020                        THARPE & HOWELL, LLP

                                       21

                                       22                                                  By:     /s/ Nicholas T. Spencer
                                                                                                 DAVID S. BINDER
                                       23                                                        NICHOLAS T. SPENCER
                                                                                                 Attorneys for Defendant,
                                       24                                                        FFE TRANSPORTATION
                                                                                                 SERVICES, INC.
                                       25

                                       26
                                                  Pursuant to Local Rule 131(e), I, Nicholas T. Spencer, attest that opposing
                                       27
                                            counsel authorized his electronic signature for this filing.
                                       28
                                                                                 - 13 -
                                       30
                                                               AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                  Case No. 2:19-cv-00062-JAM-CKD
                                        1           IT IS SO ORDERED, with the following amendments and clarifications:
                                        2           1. The parties shall comply with the provisions and procedures of Local Rules
                                        3   140 and 141 with respect to sealing or redaction requests. To the extent that the
                                        4   parties’ stipulation conflicts with the Local Rules, the Local Rules shall govern.
                                        5           2. Prior to filing any motion related to this stipulated protective order or other
                                        6   discovery motion, the parties shall first exhaust informal meet-and-confer efforts and
                                        7   otherwise comply with Local Rule 251.
                                        8           3. Nothing in this order limits the testimony of parties or non-parties, or the
                                        9   use of certain documents, at any court hearing or trial—such determinations will
                                       10   only be made by the court at the hearing or trial, or upon an appropriate motion.
15250 Ventura Boulevard, Ninth Floor




                                                    4. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   enforcement of the terms of this stipulated protective order after the action is
                                       13   terminated.
                                       14

                                       15   Dated: January 22, 2020
                                                                                        _____________________________________
                                       16
                                                                                        CAROLYN K. DELANEY
                                       17                                               UNITED STATES MAGISTRATE JUDGE

                                       18   16/ffe.062

                                       19

                                       20
                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28
                                                                                  - 14 -
                                       30
                                                                AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                   Case No. 2:19-cv-00062-JAM-CKD
                                        1                                          EXHIBIT A
                                        2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                        3   I, _____________________________ [print or type full name], of
                                        4   _________________ [print or type full address], declare under penalty of perjury that I
                                        5   have read in its entirety and understand the Stipulated Protective Order that was issued
                                        6   by the United States District Court for the Eastern District of California on [date] in the
                                        7   case of Dennis Thomas vs. FFE Transportation Services, Inc., 2:19-cv-00062-JAM-
                                        8   CKD. I agree to comply with and to be bound by all the terms of this Stipulated
                                        9   Protective Order and I understand and acknowledge that failure to so comply could
                                       10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
15250 Ventura Boulevard, Ninth Floor




                                            that I will not disclose in any manner any information or item that is subject to this
 Sherman Oaks, California 91403-3221




                                       11
    THARPE & HOWELL, LLP




                                       12   Stipulated Protective Order to any person or entity except in strict compliance with the
                                       13   provisions of this Order.
                                       14         I further agree to submit to the jurisdiction of the United States District Court for
                                       15   the Northern District of California for the purpose of enforcing the terms of this
                                       16   Stipulated Protective Order, even if such enforcement proceedings occur after
                                       17   termination of this action. I hereby appoint __________________________ [print or
                                       18   type full name] of _______________________________________ [print or type full
                                       19   address and telephone number] as my California agent for service of process in
                                       20   connection with this action or any proceedings related to enforcement of this
                                       21   Stipulated Protective Order.
                                       22   Date: ______________________________________
                                       23

                                       24   City and State where sworn and signed: _________________________________
                                       25

                                       26   Printed name: _______________________________
                                       27

                                       28   Signature: __________________________________
                                                                                 - 15 -
                                       30
                                                               AMENDED STIPULATION AND PROTECTIVE ORDER
                                       31                                                  Case No. 2:19-cv-00062-JAM-CKD
